DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-4 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A connection structure comprising: a circuit body including a flexible printed circuit having a wiring pattern; and a conductive body including a connection portion, the connection portion having a flat- plate shape and being connected to a mounting surface of the circuit body, the wiring pattern having a plurality of connection target portions each extending in a preset direction to cross the connection portion and being longer than a width of the connection portion in the preset direction, the connection portion being electrically connected to each of the connection target portions using a conductive adhesive to connect the wiring pattern and the conductive body, the connection target portions are spaced away from each other in a second direction that intersects the preset direction, and the connection portion crosses each of the connection target portions in the second direction”. As recited claim 1.


 	The primary reason for allowance is the connection portion being electrically connected to each of the connection target portions using a conductive adhesive to connect the wiring pattern and the conductive body, the connection target portions are spaced away from each other in a second direction that intersects the preset direction, and the connection portion crosses each of the connection target portions in the second direction. These combinations have been found to be non-obvious over the prior art, hence claim 1-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848